DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     NORMAN JOSEPH NADEAU,
                           Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1676

                              [March 17, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl A. Caracuzzo, Judge; L.T. Case No.
502019CF009788AXXXMB.

  Antony P. Ryan, Regional Counsel, and Louis G. Carres, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
Fourth District, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Sorraya M.
Solages-Jones, Assistant Attorney General, West Palm Beach, for
appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GERBER and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.